July 30,    19%

Honorable Robert S. Calvert
Conmtroller of Public Accounts
Austin, Texas
                             Opinion NO. ~~-677
                              Re:   Questions relating to
                                    the transfer of moneys
                                    to the available school
                                    fund and the certlflca-
                                    tion required by H.B. 5,
                                    1st Called Session,56th
Dear Mr. Calvert:                   Legislature.
       You have requested an opinion concerning certlfica-
tlon required by House Bill 5, Acts of the 56th legislature,
First Called Session, 1959, as relating to the transfers of
moneys to the available school fund. You state in your re-
quest thatthe outstandin appropriation on August 31, is
estimated to be $8,311,60 8 . It Is estimated such amount in
cash will be in the available school fund and that warrants
cannot be issued in the current fiscal year.   You then ask
whether in certifying general fund appropriations such sun
is to be deducted from the cash condition or the anticipated
revenues for the next biennium.
       In Attorney General's Opinion m-640    (1959), it was
held that the Comptroller:
            "in certifying It to the House in
       which same originated, should by virtue
       of the mandate of Section &a of Article
       III of the Constitution, take into con-
       sideration every element that bears upon
       the amount of funds thatwill be available,
       Including an estimate of the amount of
       funds that will not be expended under the
       appropriations for the present biennium,
       as well as an estimate of the amount of funds
       t
       tha will not e
       propriatlons made for the next biennium."
Honorable Robert S. Calvert, page 2 (~~-677)


       In Attorney General's Opinion WW-673    (1959), it
was held:
             "It follows from what we have said
        that the Comptroller should not for the
        purpose of certification deduct the sub-
        ject deficit from the cash condition of
        the Treasury on August 31, or from the
        anticipated revenues for the next bien-
        nium. Since the sum will represent an
        outstanding and undisbursed approwria-
        tion at the end of the current biennium,
        it should be considered as probable dis-
        bursements of the succeeding biennium.
        In estimating the total disbursements
        for the ensulng biennium, the Comptroller
        should not include the amount of funds
        appropriated but which he anticipates
        will not be disbursed during the biennium."
       Attorney General's Opinion ~~-673  (!-9591,relating
to allocations to the Teacher Retirement System is equally
applicable to your request. You are therefore advised that
since the sum referred to in your request will represent
outstanding and undisbursed appropriations at the end of
the current biennium, it should be considered as probable
disbursements of the succeeding biennium.
                      SuMMARY
          Outstanding and undisbursed ap-
          propriations in the available
          school fund at the end,of the
          current biennium should be con-
          sidered as probable disbursements
          of the succeeding biennium for the
          purpose of making certification.
                        Yours very truly,
                        WILL WILSON
                        Attorney General of Texas




JR:rm
Honorable Robert S. Calvert, Page 3 (w-677)


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Jot Hodges, Jr.
Henry G. Braswell
Morgan Nesbitt
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore